OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

The State of Ohio, Appellant, v. Barnett, Appellee.
[Cite as State v. Barnett (1993),     Ohio St.3d    .]
Criminal law -- Minor misdemeanor may not serve as underlying
     predicate offense for purposes of involuntary manslaughter
     statute, R.C. 2903.04(B).
     (No. 93-1071 -- Submitted November 10, 1993 -- Decided
December 29, 1993.)
     Certified by the Court of Appeals for Seneca County, No.
13-92-1.

     Paul F. Kutscher, Jr., Seneca County Prosecuting Attorney,
and James S. Nordholt, Jr., Assistant Prosecuting Attorney, for
appellant.
     Paul G. Croushore, for appellee.

     The cause is affirmed on authority of State v. Collins
(1993), 67 Ohio St.3d 115, 616 N.E.2d 224.
Motion denied.
     Moyer, C.J., A.W. Sweeney, Wright, Resnick, F.E. Sweeney
and Pfeifer, JJ., concur.
     Douglas, J., dissents.